Judgment, Supreme Court, New York County (Franklin Weissberg, J.), rendered February 22, 1994, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
The jury verdict was not against the weight of the evidence. The evidence established that defendant picked up a bag of nickels which complainant had dropped, then refused to give it back and instead tossed it to an accomplice. When the complainant attempted to recover the bag, the accomplice threatened him with a razor blade. Defendant and the accomplice then proceeded to walk away together and were together when they were later arrested. The issue of defendant’s intent was properly placed before the jury, and we find no reason to disturb its determination (see, People v Allah, 71 NY2d 830; People v Bleakley, 69 NY2d 490, 495). Concur—Ellerin, J. P., Rubin, Nardelli, Tom and Mazzarelli, JJ.